COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
DAVID MACIAS,                                                )
                                                                              )              No.  08-03-00352-CR
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )             
168th District Court
THE STATE OF TEXAS,                                     )
                                                                              )         
of El Paso County, Texas
Appellee.                           )
                                                                              )            
(TC# 20030D02683)
                                                                              )
 
MEMORANDUM  OPINION
 
David Macias
attempts to appeal a conviction for driving while intoxicated, third or
more.  Finding that Appellant has no
right of appeal, we dismiss the appeal.
Rule 25.2(a)(2)
governs the defendant=s
right to appeal in a criminal case:
 
A defendant in a criminal case has the
right of appeal under Code of Criminal Procedure article 44.02 and these
rules.  The trial court shall enter a
certification of the defendant=s
right of appeal in every case in which it enters a judgment of guilt or other appealable order.[1]  In a plea bargain case--that is, a case in which  defendant=s plea is guilty or nolo
contendere and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant--a
defendant may appeal only:
 
(A)       those matters
that were raised by written motion filed and ruled on before trial, or
 
(B)       after getting
the trial court=s
permission to appeal.




 
Tex.R.App.P. 25.2(a)(2).
 
On July 17, 2003,
Appellant prepared his pro se notice of appeal, which was filed July 21,
2003.  On August 18, 2003, this clerk=s office notified Appellant=s counsel that the trial court has
indicated in the court=s
certification that Appellant has no right of appeal in this case and requested
a response.  By letter brief filed August
22, 2003, Appellant=s counsel
admits that Appellant plead guilty to the offense pursuant to a plea agreement,
which the trial judge followed and sentenced Appellant to eight years= imprisonment.  Appellant=s
counsel also admits that on August 4, 2003, the trial judge signed a
certification form pursuant to Rule 25.2(a)(2) stating that this was a
plea-bargain case and Appellant=s
appeal was taken without the court=s
permission.  
Article 44.02 of
the Texas Code of Criminal Procedure provides:
A defendant in any
criminal action has the right of appeal under the rules hereinafter prescribed,
provided, however, before the defendant who has been convicted upon either his
plea of guilty or plea of nolo contendere
before the court and the court, upon the election of the defendant, assesses
punishment and the punishment does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant and his attorney may prosecute his
appeal, he must have permission of the trial court, except on those matters
which have been raised by written motion filed prior to trial. This article in
no way affects appeals pursuant to Article 44.17 of this chapter.
 
Tex.Code Crim.Proc.Ann.
art. 44.02 (Vernon 1979).
 
Because the trial
court has denied Appellant permission to appeal, Appellant has no right of
appeal.  Accordingly, the appeal is
dismissed.
 
September 25, 2003
DAVID WELLINGTON CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)




[1]
Rule 25.2(d) requires that the trial court certify whether the defendant has a
right of appeal under Rule 25.2(a)(2).  See Tex.R.App.P. 25.2(d).